Citation Nr: 1214244	
Decision Date: 04/19/12    Archive Date: 04/27/12

DOCKET NO.  08-16 354	)	DATE
	)
	)


On appeal from the
Department of Veterans Affairs Regional Office in Indianapolis, Indiana



THE ISSUE

Entitlement to service connection for sleep apnea, periodic limb movements, short REM latency and hypoxemia, to include as secondary to service-connected disability.



REPRESENTATION

Appellant represented by:	The American Legion



WITNESS AT HEARING ON APPEAL

Veteran

ATTORNEY FOR THE BOARD

Suzie S. Gaston, Counsel


REMAND

The Veteran served on active duty from February 1982 to April 2003.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2007 rating decision by the Indianapolis, Indiana, Regional Office (RO).

The Veteran appeared and offered testimony at a hearing before a Decision Review Officer (DRO) at the RO in March 2009.  A transcript of that hearing is of record.  

The Veteran essentially maintains that he began experiencing symptoms of sleep apnea while on active duty.  The Veteran indicates that he had recurring problems with breathing in service, but he was diagnosed with asthma.  He recalled snoring a lot, but he also attributed it to his asthma.  

At his personal hearing, the Veteran testified that he was told by his roommate in service that he snored loudly and that he stopped breathing while sleeping.  The Veteran indicated that his roommates woke him up during the night and he was usually tired during the entire day.  The Veteran maintained that he was most likely misdiagnosed with asthma in service,  His wife first noticed his sleeping problems in 1985.  

After examining the record, the Board concludes that further assistance to the Veteran is required in order to comply with the duty to assist as mandated by 38 U.S.C.A. § 5103A(d)  (West 2002 & Supp. 2011).  

In this regard, the Board notes that the service treatment records show that the Veteran was seen on several occasions for difficulty breathing and shortness of breath; he was diagnosed with exercise-induced asthma.  During a clinic visit in February 2002, it was noted that the Veteran had a long history of asthma with increasing nocturnal symptoms.  The Veteran was also seen on several occasions for complaints of headaches; he was diagnosed with acute sinusitis and upper respiratory infections.  

Post-service treatment reports show that the Veteran was first diagnosed with obstructive sleep apnea in May 2004.  A May 2004 treatment note indicates that the Veteran was seen for evaluation of complaints of daytime migraines; he also reported a history of early morning fatigue, nocturnal snoring, and apnea (reported by his wife).  He was referred for a sleep study in June 2004; following the study, he was diagnosed with obstructive sleep apnea and issued a CPAP machine.  

In support of his claim, the Veteran submitted a statement from M. M., dated in July 2007, indicating that M. M. was stationed with the Veteran at Fort Lewis, Washington in 1997.  M. M. reported witnessing the Veteran's sleep apnea condition during the time they shared a tent; he stated that the Veteran snored so loudly that he kept M. M. awake.  He also noted that, while pulling guard duty, he witnessed the Veteran's loud snoring, followed by gagging, and waking up several times during the night.  

Also submitted in support of the claim was a statement from D. J., dated in July 2007, indicating that he was stationed with the Veteran at Bad Kissingen, Germany in 1989 and shared a room with the Veteran.  D. J. reported that the Veteran snored loudly every night and, at times, would seem to hold his breath.  D. J. indicated that, sometimes the loud snoring would stop, the Veteran's body would twitch, and he would pop up and look around.  The Veteran usually explained that it was his asthma that caused his sleeping problems.  He stated that they were not aware of the condition sleep apnea at that time.  

In August 2007, the Veteran underwent a VA examination.  At that time, the Veteran stated that he went to the doctors because he could not sleep and was not getting any rest.  The Veteran stated that he was exposed to CS gas during service.  He complained of shortness of breath on mild exertion.  The Veteran also reported problems with chest pain more at night and when resting.  He reported daytime hypersomnolence, snoring, and sleep disruption.  It was noted that a sleep study completed in 2004 revealed obstructive sleep apnea, hypoxemia, short REM latency and periodic limb movements.  It was noted that the Veteran had a relatively high body mass index, which could be contributing to the disease process.  The pertinent diagnosis was sleep apnea.  The examiner opined that the sleep apnea was not caused by or a result of Lyme disease, major depression, anxiety, migraines, asthma, GERD, or anemia.  The examiner explained that sleep apnea is characterized by repeated episodes of upper-airway obstruction during sleep.  The central drive for respiration and respiratory movements in the chest and abdomen are preserved; it usually occurs in overweight individuals and leads to a complaint of excessive sleepiness.  The examiner further noted that anatomic risk factors include obesity (body index greater than 30), an oropharynx crowded by a short or retracted mandible and prominent tongue, tonsils, lateral pharyngeal walls, or lateral parapharyngeal fat pads, a rounded head and a shirt collar size greater than 18 inches.  The examiner noted that the Veteran's BMI is 34.3 and tonsils are present.  

In reviewing the August 2007 VA examination report, the Board notes that while the VA examiner provided a negative nexus opinion on the Veteran's sleep apnea being secondary to his service-connected Lyme disease, major depression, anxiety, migraines, asthma, GERD, or anemia, the examiner did not comment on whether the Veteran's sleep apnea was traceable to the Veteran's period of active service.  As the Court explained in Colvin v. Derwinski, 1 Vet. App. 171, 175(1991), the Board may consider only independent medical evidence to support its findings.  The Court went on to say that, if the medical evidence of record is insufficient, the Board is free to supplement the record by seeking an advisory opinion, ordering a medical examination or citing recognized medical treatises in its decisions that clearly support its ultimate conclusions.  See Colvin at 175.  For these reasons, the Veteran's claim must be remanded for another VA examination.  

In light of the discussion above, and to ensure full compliance with due process requirements, the case is REMANDED to the agency of original jurisdiction (AOJ) for the following actions:  

1.  The AOJ should contact the Veteran and obtain the names and addresses of all medical care providers, VA and non-VA, who treated him for his sleep apnea since August 2007.  After the Veteran has signed the appropriate releases, any identified records of pertinent medical treatment should be obtained and associated with the claims folder.  All attempts to procure records should be documented in the file.  If VA cannot obtain records identified by the Veteran, a notation to that effect should be included in the file.  The Veteran and his representative are to be notified of unsuccessful efforts in this regard, in order to allow the Veteran the opportunity to obtain and submit those records for VA review. 

2.  The Veteran should be afforded a VA examination in order to determine the etiology of the diagnosed sleep apnea with periodic limb movements, short REM latency and hypoxemia.  The claims folder should be made available to the examiner for review before the examination.  Following examination of the Veteran, and review of the claims folder, the examiner must express an opinion as to the medical probabilities that any disorder is related to the Veteran's period of active duty service or is caused or made worse by his service-connected Lyme disease, major depression, anxiety, migraines, asthma, GERD and/or anemia.  The examiner should provide a rationale for any opinion provided.  An opinion should be provided with respect to the origin of each of the following:  periodic limb movements, short REM latency, hypoxemia, and sleep apnea.  The examiner should specifically account for the lay statements of record regarding observations of the Veteran during military service, and the examiner should set forth the medical reasons for accepting or rejecting the conclusion that these observations support the Veteran's claim.

3.  The AOJ should ensure that all requested actions have been accomplished.  If any action is not undertaken, or is taken in a deficient manner, appropriate corrective action should be undertaken.  See Stegall v. West, 11 Vet. App. 268(1998).  

4.  Thereafter, the AOJ should readjudicate the Veteran's claim on the basis of all evidence of record and all applicable laws and regulations.  If any benefit sought is not granted, both the Veteran and his representative should be furnished a supplemental statement of the case (SSOC), which includes a summary of additional evidence submitted, and any additional applicable laws and regulations.  The SSOC must provide reasons and bases for the decisions reached.  Thereafter, the Veteran should be given opportunity to respond.  

After the above actions have been accomplished, the case should be returned to the Board for further appellate consideration, if otherwise in order.  No action is required of the Veteran until he receives further notice.  The purposes of this remand are to further develop the record and to the afford the Veteran due process of law.  By this remand, the Board does not intimate any opinion, either factual or legal, as to the ultimate disposition warranted in this case.  

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This case must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).

